Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US2016/01200416 in view of Parnis et al US2007/0021786.

Regarding claims 1 and 13-14, Kim discloses an apparatus/method for performing a method for noninvasively determining a cause of a blood pressure change([0150] ...blood pressure elevated), the apparatus comprising: an input port(100) configured to receive heart sounds[see fig.1][0030,004]; a processor ([0030] ...DSP (Digital Signal processor) module 200)),  capable of perform operations including: obtaining a first maximum amplitude of a first heart sound and a second maximum amplitude of a second heart sound, from the received heart sounds[0032,0034]; monitoring a first change in the first maximum amplitude and a second change in the second maximum amplitude([0122] ..comparing amplitude of first and second heart sound ); estimating a first change amount of a first index on a myocardial contractile force, a second change amount of a second index on the myocardial contractile force[0028,0030-0031,0034,0045], and a third change amount of a third index on vascular resistance[0150], based on increasing or decreasing of a blood pressure of the patient, a first change amount of the first maximum amplitude, and a second change amount of the second maximum amplitude of the second heart sound[0032,0034,0122]; and, based on results of the estimation of the first change amount of the first index, the 1) [0032] inherently corresponds to a closed sound of a mitral valve or a tricuspid valve [0088], and the second heart sound(S2) [0032] inherently corresponds to a closed sound of an aortic valve or a pulmonary valve [0089];Kim obviously discloses a memory configured to store instructions for performing the operations by the processor ([014] ECG can be stored and processed); and an output port (400) [0045-0046] capable of outputting information about the determined cause of the blood pressure change [see fig.3]. Kim failed to discloses determining the cause of the blood pressure change of the patient as an effect of at least one of alpha action, alpha blockage, beta action and beta blockage. However, Parnis discloses determining the cause of the blood pressure change of the patient as an effect of beta blockage [0014]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified Kim to have to determine the cause of the blood pressure change of the patient as an effect of  beta blockage in view of the teachings of Parnis and because the combination would have yielded predictable results.
Regarding claim 2, Kim discloses wherein the obtaining the heart sounds comprises: obtaining the heart sounds from a stethoscope inserted into an esophagus of the patient [0040,0084,0095].
Regarding claim 4,Kim discloses wherein the obtaining the heart sounds comprises: amplifying a heart sound signal ([0118]..the amplified heart sound HS S210); converting an analog signal of the amplified heart sound signal into a digital heart sound data([0118] ..the amplified heart sound HS (S210) is a digital signal S221 via ADC (221)); and removing noise in the converted digital heart sound data by applying a filter to the converted digital heart sound data ([0119] ..the noise such as lung sound or fricative sound in digital signals are removed by such filter..).
Allowable Subject Matter
Claims 3,5-6 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogura et al US2002/0082508 discloses an apparatus for measuring a superior-and-inferior-limb blood-pressure index of a living subject (e.g., a ratio of an inferior-limb blood pressure to a superior-limb blood pressure, or a ratio of a superior-limb blood pressure to an inferior-limb blood pressure [0002].
Borger US2013/0158417 discloses a method apparatus and computer program for automatic non-invasive blood pressure measurement [Title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792